Lyon, J.
The action was brought to recover an unpaid balance for work and labor alleged to have been performed by the plaintiffs for the defendant. The cause was tried before a referee, who found and reported that the plaintiffs were entitled to judgment for the sum demanded in the complaint. The circuit court confirmed such report, and gave judgment in accordance therewith, and the defendant has appealed therefrom.
We find no bill of exceptions in the record. It is the settled law of this state, that, on appeal, this court cannot review the finding of facts by the referee, or his conclusions of law thereon, unless the same, and the exceptions thereto taken in the circuit court, be preserved in a bill of exceptions regularly settled and signed by the judge. Gilbank v. Stephenson, 30 Wis., 157. *404We Rave, therefore, nothing before us for review but the pleadings and judgment. Beyond all question the complaint states a cause of action, and the judgment is supported by the complaint. This is all we can decide on this appeal.
By the Court. — Judgment affirmed.